Citation Nr: 1540657	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  04-38 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar spondylosis and mechanical back pain of the lumbar spine, for the period prior to April 27, 2007.

2.  Entitlement to an initial rating in excess of 20 percent for right leg sciatica.

3.  Entitlement to an initial rating in excess of 20 percent for left leg sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to May 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for lumbar spondylosis and mechanical back pain of the lumbar spine and assigned a noncompensable rating, effective June 1, 2003, the day after the Veteran was discharged from active duty service.

In March 2009, the Veteran and his wife testified at a Travel Board hearing at the RO.

In July 2010, the Appeals Management Center (AMC) partially granted the Veteran's claim for a higher initial rating for lumbar spondylosis and assigned a 10 percent rating, effective June 1, 2003.  As that order did not represent a full grant of the benefits sought on appeal, the case was returned to the Board for further appellate consideration.

In August 2011, the AMC partially granted the Veteran's claim for a higher initial rating for lumbar spondylosis by assigning a 40 percent rating, effective April 27, 2007.

In January 2012, the Board denied the Veteran's claims for a higher initial rating for lumbar spondylosis and mechanical back pain of the lumbar spine.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2012 order, the Court vacated the Board's January 2012 decision and remanded the claims for further development pursuant to a Joint Motion for Remand (JMR) filed by representatives of the Veteran and VA.

In January 2014, after a Board remand ordering further development, the AMC assigned ratings for sciatica of the right and left legs, with a 20 percent rating for each extremity, effective November 4, 2013.  While the Veteran did not appeal the January 2014 rating decision with respect to the propriety of the ratings assigned for his right and left leg sciatica, such issues are part and parcel of his claims of entitlement to a higher initial rating for his lumbar spine disability as the AMC indicated that the issues were ancillary to and intertwined with the increased rating issue.  Indeed, the rating criteria governing the evaluation of such disabilities specifically indicate that that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine (2014).

In February 2014, the Veteran was notified that the Veteran Law Judge who conducted the March 2009 hearing was no longer employed by the Board and that he had a right to another hearing.  The Veteran did not respond to this letter and was presumed to not desire another hearing.

In May 2014 the Board issued an order denying a rating in excess of 40 percent for lumbar spondylosis and mechanical back pain of the lumbar spine for the period beginning on April 27, 2007.  In the same order, the Board remanded the claim for a higher initial rating for the lumbar spine disorder for the period from June 1, 2003 to April 26, 2007.  The Board further ruled that any Board action on the claims for higher ratings for right and left leg sciatica would be premature at that time, in light of the fact that the latter claims are intertwined with the issue of a higher initial rating for a lumbar spine disorder from June 1, 2003 to April 26, 2007.

The Veteran appealed the May 2014 denial of a disability rating greater than 40 percent for the service-connected lumbar spondylosis and mechanical back pain of the lumbar spine for the period beginning on April 27, 2007, to the Court.  In a March 2015 order, the Court vacated the Board's May 2014 decision to the extent that it had denied a disability rating greater than 40 percent for the service-connected lumbar spondylosis and mechanical back pain of the lumbar spine for the period beginning on April 27, 2007, and remanded the issue for further development pursuant to a Joint Motion for Vacatur and Remand of the Board Decision.  The Board, in a June 2015 decision, granted an increase to 60 percent for the service-connected lumbar spondylosis and mechanical back pain of the lumbar spine for the period beginning on April 27, 2007, and remanded the issue of a total disability rating based on individual unemployability.  Those issues are not currently before the Board. 

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to April 1, 2006, the Veteran's service-connected lumbar spondylosis and mechanical back pain of the lumbar spine has been manifested by at worst by 80 degrees of forward flexion after repetitive use, and pain, but has not been manifested by favorable or unfavorable ankylosis of the entire thoracolumbar spine or any incapacitating episodes.  

2.  From April 1, 2006 to April 26, 2007, the Veteran's service-connected lumbar spondylosis and mechanical back pain of the lumbar spine has been manifested by at worst by 80 degrees of forward flexion after repetitive use, but has not been manifested by favorable or unfavorable ankylosis of the entire thoracolumbar spine or any incapacitating episodes

3.  The Veteran's right lower extremity sciatica was manifested by moderate level of severity to include intermittent pain, paresthesias and numbness.

4.  The Veteran's left lower extremity sciatica was manifested by moderate level of severity to include intermittent pain, paresthesias and numbness.


CONCLUSIONS OF LAW

1.  From April 1, 2006 to April 26, 2007, the criteria for a 40 percent disability rating, but no greater, for service-connected lumbar spondylosis and mechanical back pain of the lumbar spine are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).

2.  Prior to April 1, 2006, the criteria for a rating, in excess of 10 percent, for service-connected lumbar spondylosis and mechanical back pain of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).

3.  The criteria for an initial rating in excess of 20 percent for right lower extremity sciatica are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for an initial rating in excess of 20 percent for right lower extremity sciatica are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

The RO provided VCAA notice with respect to the Veteran's claims.  As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

In its August 2011 and May 2014 remands, the Board requested that the RO/AMC conduct development and re-adjudicate the claim.  The record reflects that retrospective opinions regarding the current severity level of the Veteran's service-connected lumbar spondylosis and mechanical back pain of the lumbar spine, prior to April 27, 2007, were obtained.  Thus, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

Merits of the Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2015). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

I.  Lumbar Spine

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran's lumbar spondylosis and mechanical back pain of the lumbar spine is currently evaluated as 10 percent disabling under Diagnostic Code 5010-5242, prior to April 27, 2007.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Diagnostic Code 5010 is used to rate traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 5003.

Diagnostic Codes 5237 through 5243 are applicable to the spine.  The current General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.

There are several notes set out after the diagnostic criteria, a summary of which is as follows:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion of 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3).

Fourth, each range of motion should be rounded to the nearest 5 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).

Fifth, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

Sixth, disabilities of the thoracolumbar and cervical spine segments are to be evaluated separately, except when there is unfavorable ankylosis or both segments.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6).

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003).

Additionally, Diagnostic Code 5243 governs ratings of intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  A maximum 60 percent rating is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months, and a 10 percent rating is assigned with the incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the post appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

A VA examination report dated April 27, 2007, revealed that the Veteran reported lower back pain with an average constant pain of "6/10" and pain during flare-ups of "10/10."  Pain increased with minimal activity, occurred daily and was described as aching and sharp.  The Veteran also reported that his pain was progressively worse and that while an avid runner for over 30 years, he had to stop approximately a year prior to the examination as a result of his back pain.  Other symptoms were reported to include fatigue, decreased motion, stiffness, weakness and spasms.  Severe flare-ups were reported to occur twice per month and last one to two days which were precipitated by activity, bending and lifting and were alleviated by medication, bed rest and using a hot tub.  A history of hospitalizations or surgery, the use of assistive devices and urinary or fecal incontinence were denied by the Veteran.  

Upon physical examination it was noted that the Veteran had spasms in the muscles surrounding his thoracolumbar spine, tenderness and pain with motion without atrophy, guarding or weakness.  Such muscle spasms, localized tenderness or guarding were found to be severe enough to be responsible for abnormal gait or abnormal spinal contour.  Posture, head position and gait type were found to be normal and no abnormal spinal curvatures were found to be present.  Forward flexion was found to be from zero degrees to 80 degrees with pain beginning at 15 degrees while extension, bilateral lateral flexion and bilateral lateral rotation were each found to be from zero degrees to 20 degrees with pain beginning at 10 degrees. Repetitive testing did not reveal an additional loss of motion.  The examiner, a nurse practitioner, indicated that this was not an examination for intervertebral disc syndrome, and found that the Veteran did not experience incapacitating episodes of arthritis. 

As there is no medical evidence addressing the Veteran's thoracolumbar spine during the period of June 1, 2003, the date of the Veteran's separation from the military, and the April 2007 VA examination, a retrospective opinion was requested to determine the likely severity of the Veteran's low back disability during that time period.  In a September 2014 VA addendum retrospective opinion, it was noted that the April 2007 VA examiner recorded that there had been no change in the past three years and the Veteran was able to walk one to three miles; however, the examination also noted that, an avid runner for more than 30 years, the Veteran had to stop running approximately a year before the examination as a result of his low back pain.  Another retrospective opinion dated in November 2013 again noted that the Veteran stated he had to stop running due to back pain and that his back pain had become progressively worse.  The examiner further noted that while there was a note that there had been no change, there obviously had been some change given that the Veteran stopped running.  Finally, the November 2013 examiner noted that in a 2003 examination, the Veteran had a very good range of motion, further supporting the Veteran's statement that his back was progressively worsening.  

In consideration of the above, the Board finds that the Veteran is entitled to a 40 percent rating from April 1, 2006 to April 26, 2007.  April 1, 2006 is the approximate date which it was factually ascertainable that the Veteran's lumbar spondylosis and mechanical back pain of the lumbar spine had worsened to the degree noted in the April 2007 VA examination.  The Veteran's statement that he had to stop running after more than 30 years because the pain was too extreme to continue is evidence that the Veteran's back disability was severe enough to warrant a 40 percent rating based on the frequency and degree of severity of his flare-ups.  

The preponderance of the evidence is against a grant of a higher rating than the currently assigned 10 percent prior to April 1, 2006.  There is no evidence that the Veteran's lumbar spondylosis and mechanical back pain of the lumbar spine worsened to a degree that warranted higher than a 10 percent rating prior to the date the Veteran stated he had to stop running.  As such it is not factually ascertainable that the Veteran's back worsened prior to April 1, 2006, when the Veteran had to stop running. 

The preponderance of the evidence is against a grant of a higher rating than 40 percent for lumbar spondylosis and mechanical back pain of the lumbar spine from April 1, 2006 to April 26, 2007.  At worst, the Veteran has range of motion in his thoracolumbar spine that is limited to 80 degrees of flexion with pain beginning at 15 degrees and a combined range of motion of 180 degrees with pain and 115 degrees without pain.  For a higher rating to be assigned there would have to be evidence of ankylosis, either favorable or unfavorable.  While the Veteran's range of motion is limited, there is no evidence of ankylosis and as such is not entitled to a higher rating under Diagnostic Code 5242.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, the evidence reflects that any additional limitation of motion upon repetitive use has been contemplated in the current rating.  The 40 percent evaluation during this period adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his low spine disability.  See supra Spurgeon v. Brown, 10 Vet. App. 194 (1997).

With regard to whether the Veteran is entitled to a higher rating under another diagnostic code, the Veteran exhibited neurological symptoms, including lower left and right extremity radiculopathy.  However an additional 20 percent was awarded for each lower extremity and these claims are discussed below.  Moreover, the Veteran was not diagnosed with degenerative disc disease and as such a rating under Diagnostic Code 5243, for intervertebral disc syndrome need not be considered prior to April 27, 2007, there is no evidence that the Veteran had any incapacitating episodes at any point during the appeal period.  A higher rating under Diagnostic Code 5243 would require incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A higher rating under Diagnostic Code 5243 is therefore not warranted.

The Board has also considered the Veteran's statements regarding the severity of his lumbar spondylosis and mechanical back pain of the lumbar spine.  The Veteran contends that his lumbar spondylosis and mechanical back pain of the lumbar spine is far more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

Moreover, the Board has considered the Veteran's statements that his service-connected lumbar spondylosis and mechanical back pain of the lumbar spine is worse than the assigned ratings and has now granted him a higher rating of 40 percent from April 1, 2006 to April 26, 2007.  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected lumbar spondylosis and mechanical back pain of the lumbar spine.

The evidence does not show that symptomatology associated with the Veteran's lumbar spondylosis and mechanical back pain of the lumbar spine more nearly approximates the schedular criteria associated with a higher rating than that herein assigned at any time from April 1, 2006 to April 26, 2007.  The evidence also does not demonstrate that the Veteran is entitled to a higher rating than the currently assigned 10 percent rating prior to April 1, 2006.  Therefore, the herein assigned 40 percent rating is appropriate from April 1, 2006 to April 26, 2007 and the currently assigned 10 percent rating is appropriate prior to April 1, 2006.

To the extent that any other or older version of the back diagnostic codes not discussed above applies, the Board finds that at most they would apply from only from June to September of 2003, during which we have no medical or detailed and reliable lay evidence.  Therefore, given a review of the entire record, the weight of the evidence does not reach equipoise that would allow for a higher rating under that version of the code, either during that time period or in consideration of the rest of the appeal period.  . 

II.  Sciatica-Right and Left Leg

A note to Diagnostic Code 5242 indicates that neurologic abnormalities resulting from a service-connected spinal disability are to be separately rated.  Id., Note (1).  As such the Veteran was service-connected for right and left lower extremity sciatica.  Complete and incomplete paralysis of the sciatic nerve is rated under DC 8520.  38 C.F.R. § 4.124a (2015).  Mild incomplete paralysis warrants a 10 percent rating; moderate warrants a 20 percent rating; moderately severe warrants a 40 percent rating; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating.  Complete paralysis warrants an 80 percent rating, and is shown when the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexions of the knee is weakened or (very rarely) lost. Id.

The Veteran was afforded a VA examination in November 2013.  The examiner diagnosed the Veteran with bilateral sciatica and determined that the Veteran had mild incomplete paralysis in the left and right sciatic and ilio-inguinal nerves.  It was noted that the Veteran's sciatica caused a loss of hair sock distribution as well as moderate intermittent pain, paresthesias, and numbness, bilaterally.  

The Veteran was afforded another VA examination in June 2015 to clarify the nerves involved in the Veteran's radiculopathy.  The examiner again noted that the Veteran had radiculopathy that caused moderate intermittent pain, paresthesias, and numbness.  The examiner further noted that only the sciatic nerves were affected on both the right and left side.  The examiner determined that the severity of the Veteran's radiculopathy was mild.  Finally, the examiner noted that the Veteran's service-connected paralysis of sciatic nerve, bilaterally, consisted entirely of subjective symptoms with no objective findings. 

With consideration of the above, the Board finds that the Veteran is not entitled to a higher rating than the currently assigned 20 percent rating for his right leg sciatica and 20 percent for his left leg sciatica.  In this regard the Board notes that both the November 2013 and June 2015 VA examiners determined the severity of the Veteran's bilateral sciatica to be mild, a designation that warrants a 10 percent rating.  The examinations also noted that the Veteran had moderate intermittent pain, paresthesias, and numbness.  There is no evidence that the incomplete paralysis of the Veteran's right and left leg sciatica was noted to be moderately severe or severe with marked muscular atrophy as required for a higher rating of 40 or 60 percent.  Therefore the Veteran's right and left leg sciatica warrants no more than the currently assigned 20 percent rating for each leg. 

III.  Extraschedular

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

The Board observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  In addition, there is no persuasive evidence in the record to indicate that the service-connected disabilities on appeal would cause any impairment, such as "marked interference" with employment over and above that which is already contemplated in the assigned schedular ratings.  38 U.S.C.A. § 1155 (West 2014) (Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board has considered the applicability of the benefit of the doubt doctrine. A preponderance of the evidence is against assignment of a higher rating than is currently assigned 20 percent for each leg for sciatica.  The evidence is also against the assignment of a higher rating than the currently assigned 10 percent for the Veteran's lumbar spondylosis and mechanical back pain of the lumbar spine prior to April 1, 2006.  However, the evidence is in favor of an increased rating to 40 percent for the Veteran's lumbar spondylosis and mechanical back pain of the lumbar spine from April 1, 2006 to April 26, 2007.  As such the benefit of the doubt doctrine has been considered.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An initial rating in excess of 10 percent for lumbar spondylosis and mechanical back pain of the lumbar spine, for the period prior to April 1, 2006, is denied.

An initial rating of 40 percent, but no greater, for lumbar spondylosis and mechanical back pain of the lumbar spine, for the period from April 1, 2006, to April 26, 2007, is granted.

An initial rating in excess of 20 percent for right leg sciatica is denied.

An initial rating in excess of 20 percent for left leg sciatica is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


